Citation Nr: 9913177	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the residuals 
of an ileostomy.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a 
hemipelvectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTOREY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1961 
and from July 1962 to July 1963.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1998, the Board remanded the case to the RO 
for additional development.  At that time, it was noted that 
the veteran's representative had raised the issue of non-
service connected pension.  However, in written argument 
prepared by the veteran's representative in May 1999, it was 
indicated that the veteran does not seek a VA pension.  
Consequently, this issue is not before the VA at this time.


REMAND

In October 1998, the Board remanded this case to the RO to 
allow the veteran to obtain medical records cited by him 
within a hearing held before a Member of the Board in July 
1998.  The veteran contends that an ileostomy performed at a 
VA Medical Center (VAMC) in October 1970 was unwarranted and 
has caused residual disability.  In the January 1997 
statement of the case, the RO noted that the actual treatment 
records from 1970 were not available.  At a hearing held 
before the undersigned in July 1998, the veteran indicated 
that these records had been "retired" to a location in 
Pittsfield, Massachusetts.  The RO has made an extensive 
effort to obtain these records.  A review of the claims 
folder reveals that in October 1971, Jerome H. Ellis, an 
attorney working for the veteran at that time, requested (and 
apparently obtained) the medical records in question.  

In October 1998, the veteran had failed to submit any 
competent evidence that his current disabilities are the 
result of VA treatment.  Accordingly, the Board made a 
preliminary determination that the veteran's claims were not 
well grounded under the Court's determination in Caluza v. 
Brown, 7 Vet. App. 498 (1995), Contreras v. Brown, 5 Vet. 
App. 492 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492, 
495-5 (1994).  Nevertheless, the veteran was provided the 
opportunity to obtain the records cited under the Court's 
determination in Robinette v. Brown, 8 Vet. App. 69 (1995).

Efforts by the veteran's representative to obtain the records 
from Mr. Ellis have failed.  It does not appear that the 
veteran or his representatives have attempted to obtain the 
records in question from the Pittsfield, Massachusetts, 
location.  

The veteran's representative has recently submitted an April 
1999 medical opinion from Craig N. Bash, M.D., a 
neuroradiologist, in support of veteran's claims.  Based on a 
review of this medical opinion and the Court's determinations 
in both Caluza and Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the Board must now concluded that the veteran's 
claims are well grounded.  The opinion of Dr. Bash provides a 
link between the veteran's current disabilities and his 
treatment at the VAMC.  In this regard, it must be noted that 
it would have served the veteran's interests if the April 
1999 medical opinion had been obtain prior to the Board's 
October 1998 remand of this case.  

38 C.F.R. § 20.1304(c)(1998) states, in pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

38 C.F.R. § 19.37(a)(1998) states, in pertinent part:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.      

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c) and 
19.37(a), this evidence must be referred to the RO for 
review.

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998). That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
480, 483 (1992).  However, while the duty to assist is 
neither optional nor discretionary (See Littke v. Derwinski, 
1 Vet.App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet.App. at 
483.  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet.App. 470, 472 
(1992) (citations omitted).  

The veteran has indicated that medical records from 1970 may 
be available in Pittsfield, Massachusetts.  In light of the 
duty to assist, the Board finds the VA must attempt to obtain 
these records.  The veteran should also provide additional 
information regarding this contention.  Specifically, the 
veteran should provide the address of the facility and the 
basis for his belief that the records in question are located 
in Pittsfield, Massachusetts.  In October 1971, the veteran 
requested "photostatic" copies of the medial records in 
question.  At that time, economical photocopy devices were 
not in widespread use.  Consequently, there is a possibility 
that the veteran's attorney was provided the original records 
from 1970 for his review and failed to returned the records 
received.  This conclusion is consistent with the current 
state of the claims folder: Records not requested in October 
1971, including records dated both before and after treatment 
in 1970, are currently associated with the veteran's claims 
folder.  There is also a possibility that the treatment 
records ultimately could have been associated with litigation 
records pertaining to a claim filed against the United 
States.  

In light of the opinion of Dr. Bash, the Board believes that 
additional development, specifically an examination of the 
veteran and a medical opinion addressing the pertinent 
issues, is necessary prior to its review of the claims.  The 
Board accordingly believes that the record is currently 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claims.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED to the RO for the 
following developments:

1.  The RO should attempt to locate 
records allegedly found in a Pittsfield, 
Massachusetts, medical storage facility.  
The veteran or his representatives, if 
possible, should provided the address of 
this facility.  Any assistance the 
veteran's representatives can provide in 
locating these records should be 
accomplished.  The veteran is also asked 
to indicate who informed him that records 
of his 1970 treatment at a VAMC would be 
located in Pittsfield, Massachusetts. 

2.  The RO should also seek to determine 
whether the treatment records from 1970 
became associated with litigation records 
arising out of a claim against the United 
States.  In this regard, the Board notes 
the record contains an October 11, 1971, 
letter from the claimant's then attorney 
referencing the attorney's representation 
of several veteran's in an 
"administrative claim" involving an 
allegation of lack of informed consent 
for  urological surgery at the Houston 
VAMC.  Appropriate action should be taken 
to determine whether the missing records 
are now stored with any litigation 
records concerning that "administrative 
claim."

3.  Following (1) and (2), but not 
contingent upon whether additional 
records are obtained, the RO should 
arrange for an appropriately qualified VA 
physician to examine the veteran and 
determine the etiology of the 
hemipelvectomy and the residuals of the 
ileostomy based upon a complete review of 
the record.  All studies or additional 
evaluations determined to be appropriate 
by the examiner should be performed.  The 
claims folder or the pertinent medical 
records contained therein, including 
pertinent VA treatment records, 
examinations, including the May 1995 VA 
examination, and, most importantly, the 
April 1999 medical opinion of Dr. Bash, 
must be reviewed by the examiner in 
conjunction with this examination.  
Following the review of the record and 
the examination, the physician should 
provide explicit responses to the 
following questions:

(a) Does the veteran currently have a 
residual disability, claimed as impotence, 
causally linked to the VA hospitalization, 
medical or surgical care for his 
ileostomy, that is not the certain or near 
certain result of his VA treatment, due to 
the natural progress of the underlying 
disability or due to some other cause?

(b) Does the veteran currently have a 
residual disability causally linked to the 
VA hospitalization, medical or surgical 
care leading to his hemipelvectomy, that 
is not the certain or near certain result 
of his VA treatment, due to the natural 
progress of the underlying disability or 
due to some other cause?  In this context, 
the opinion should address at least the 
following matters raised by the opinion of 
Dr. Bash:  Was active osteomyelitis 
present at the time of the surgery and 
what is the significance of the presence 
or absence of active osteomyelitis in 
terms of whether the hemipelvectomy was 
indicated?  If there were other modes or 
treatment available, is it ascertainable 
on this record without resort to 
speculation that the veteran would have 
ended up with less disability than he now 
experiences after the hemipelvectomy?

(c) If the physician believes that there 
is additional a residual disability 
causally linked to the VA 
hospitalization, medical or surgical care 
for the veteran's ileostomy or leading to 
his hemipelvectomy disability, the 
examiner should identify the specific 
disability or disabilities caused by VA 
treatment.  The examiner is advised that 
the question of whether there was 
negligence by VA providers leading to 
additional disability is not at issue.   
Additional evaluations, if determined by 
the examiner or the RO to be appropriate, 
should be performed to make this 
determination.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claims for compensation 
benefits under the provisions of 38 
U.S.C.A. § 1151, and the Court's 
holdings, prior to congressional action, 
as appropriate.  

If the benefit sought on appeal is not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  In this regard, the veteran and his representative 
should be afforded an appropriate period of time within which 
to respond thereto.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted as to this specific issue.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument to the RO on the 
questions at issue. See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




